       Case 1:20-cv-00815-NONE-JLT Document 13 Filed 01/12/21 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   REBEKAH KEARN,                                           Case No.: 1:20-cv-00815 NONE JLT
12                   Plaintiff,                               ORDER AFTER NOTICE OF SETTLEMENT
13           v.                                               (Doc. 12)

14   SYNCHRONY BANK,
15                   Defendant.
16
17           The plaintiff has notified the Court that the case has settled. (Doc. 12) She reports she will seek

18   dismissal of the action within 60 days. Id. Thus, the Court ORDERS:

19           1.      The stipulation to dismiss the action SHALL be filed no later than March 12,

20   2021;

21           2.      All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court
23   imposing sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:      January 12, 2021                               /s/ Jennifer L. Thurston
27                                                         UNITED STATES MAGISTRATE JUDGE

28
